 1   PAUL L. REIN, Esq. (SBN 43053)
     AARON M. CLEFTON, Esq. (SBN 318680)
 2   REIN & CLEFTON, Attorneys at Law
     200 Lakeside Drive, Suite A
 3   Oakland, CA 94612
     Telephone:    510/832-5001
 4   Facsimile:    510/832-4787
     info@reincleftonlaw.com
 5
     CHANTEL FITTING, Esq. (SBN 203378)
 6   GALINE, FRYE & FITTING
     411 Borel Ave, Suite 500
 7   San Mateo, CA 94402
     Telephone: (650) 345-8484
 8   Facsimile: (650) 345-9875
     cfitting@gff-law.com
 9
     Attorneys for Plaintiff
10   JUANITA GHENO
11   *Defense counsel listed after caption
12                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
13

14   JUANITA GHENO,                          Case 4:19-cv-01418-HSG
15             Plaintiff,
                                             Civil Rights
16             v.
                                             STIPULATION AND ORDER FOR
17   TAREQ Z. ALREHANI dba                   DISMISSAL WITH PREJUDICE
     FANDEE’S RESTAURANT; WAEL
18   Z. ALREHANI dba FANDEE’S
     RESTAURANT; STEPHEN
19   CAVELLINI; GAIL CAVELLINI;
     AND DOES 1-10, INCLUSIVE,
20
                 Defendants.
21

22   DAVID J. STREZA (SBN 209353)
     VOGL MEREDITH BURKE LLP
23   456 Montgomery Street, 20th Floor
     San Francisco, California 941 04
24   Telephone No: (415) 398-0200
     Facsimile No: ( 415) 398-2820
25   E-mail: dstreza@vmbllp.com
26   Attorneys for Defendant,
     STEPHEN CAVELLINI and GAIL CAVELLINI
27

28


     STIP TO DISMISS
     Case 4:19-cv-01418-HSG
 1   HAL CHASE JR., ESQ.- State Bar No. 95789
     HARTSUYKER, STRATMAN & WILLIAMS-ABREGO
 2   Mailing Address:
     P.O. Box 258829
 3   Oklahoma City, OK 73)25-8829
     Physical Address:
 4   141 Stony Circle, Suite 145
     Santa Rosa, CA 95401
 5   Phone: (707) 544-0524
     Fax: (707) 544-9381
 6   Email: hal.chase@farmersinsurance.com
 7   Attomey for Defendants
     TAREQ Z. ALREHANI dba FANDEE'S
 8   RESTAURANT; WAEL Z. ALREHANI dba
     FANDEE'S RESTAURANT
 9

10                                           STIPULATION
11            Plaintiff JUANITA GHENO (“Plaintiff”) and Defendants STEPHEN CAVELLINI and
12   GAIL CAVELLINI; TAREQ Z. ALREHANI dba FANDEE'S RESTAURANT; WAEL Z.
13   ALREHANI dba FANDEE'S RESTAURANT (“Defendants”) – Plaintiff and Defendants
14   together the “Parties” – hereby stipulate and request pursuant to FRCP Rule 41(a) that the
15   Court order that all of Plaintiff’s claims in this action against Defendants be dismissed with
16   prejudice.
17   IT IS SO STIPULATED.
18   Dated: February 6, 2020                      REIN & CLEFTON
19
                                                         /s/ Aaron M. Clefton
20
                                                  By: AARON M. CLEFTON, ESQ.
21                                                Attorneys for Plaintiff
                                                  JUANITA GHENO
22
     Dated: March 5, 2020                         HARTSUYKER, STRATMAN &
23                                                WILLIAMS-ABREGO
24
                                                         /s/ ____
25                                                By: Hal Chase Jr, ESQ.
                                                  Attorneys for Defendant,
26                                                TAREQ Z. ALREHANI dba FANDEE'S
                                                  RESTAURANT; WAEL Z. ALREHANI dba
27                                                FANDEE'S RESTAURANT
28
                                                   -2-
     STIP TO DISMISS
     Case 4:19-cv-01418-HSG
 1
     Dated: February 6, 2020                       VOGL MEREDITH BURKE LLP
 2

 3                                                        /s/ ____
                                                   By: DAVID J. STREZA, ESQ.
 4                                                 Attorneys for Defendant,
                                                   STEPHEN CAVELLINI and
 5                                                 GAIL CAVELLINI
 6

 7

 8
                                           FILER’S ATTESTATION
 9
              Pursuant to Civil Local Rule 5-1, I hereby attest that on March 6, 2020, I, Aaron M.
10
     Clefton, attorney with Rein & Clefton, received the concurrence of David Streza and Hal Chase
11
     Jr. in the filing of this document.
12

13                                                         /s/___________
                                                           AARON M. CLEFTON
14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                                    -3-
     STIP TO DISMISS
     Case 4:19-cv-01418-HSG
                                                ORDER
 1
              Pursuant to stipulation, and for good cause shown, IT IS SO ORDERED.
 2

 3
     Dated: 3/10/2020                           __________________________________
 4                                              Honorable Haywood S. Gilliam, Jr.
                                                U.S. District Court Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                                 -4-
     STIP TO DISMISS
     Case 4:19-cv-01418-HSG
